Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Office action is in response to 06/16/2021 request for continued examination
Claims 3, 5, 7-9 were previously canceled by Applicant with the 11/12/2020 amendment. 
Claims 1, 4, 6, 10-16, 18-20, 23-25, 28-30 have been amended by Examiner amendment.
Claims 1, 2, 4, 6, 10-30 are now currently pending and allowed as follows: 

Examiner's Amendment
         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Pejman Sharifi Reg. #  45097 on 09/08/2021. 
. 	Examiner takes this opportunity to thank the Applicant Representative for his cooperation, experience and expediency throughout the prosecution. 
 	
In the latest listings of the claims dated 01/29/2021, 
	Please amend Claims 1, 4, 6, 10-16, 18-20, 23-25, 28-30, as listed on the subsequent pages: 













	an electronic device including a microprocessor and memory storing a feedback software application, wherein execution of the feedback software application causes the microprocessor to: 
		provide a user interface on the electronic device for selecting an individual 	and entering a feedback message for the individual, wherein the user interface 	includes a freestyle text area allowing a user of the electronic device to compose 	[[a]] the feedback message with own words of the user, a send command allowing 	the user to send the composed feedback message to a computer system over a 	network, and [[displaying other 	feedback messages given to other recipients, wherein the public feed allows the 
	user to view the other feedback messages and view corresponding identification 	of the other recipients of the other feedback messages without displaying sender 
	identifiers of the other feedback messages, wherein the public feed displays an 	interactive vote command allowing the user to select up vote or down vote for the 
	other	feedback messages displayed in the public feed; and 
		wherein the electronic device further includes a network connection 	interface that allows the electronic device to communicate with [[the computer 	system over [[the network, and is configured by the feedback software 	application to transmit the composed feedback message and a sender identifier 	identifying the user who composed the message to the computer system over the 	network via the network connection interface in response to the user selecting 	the send command; 

	a server including a microprocessor, a memory storing a feedback processing software application, and a network connection interface that allows the server to communicate [[the network, wherein execution of the feedback processing software application allows the server’s microprocessor to:  
the 	sender identifier over the network via the network connection interface of the 	server; 
		communicate with an employee database of an institution containing 	employee identity information and obtain a list from the employee database; 
	and 
		establish an application environment including a service application, a first 	database, and a data cache and retrieval system; 
		wherein the service application is configured to: 
			save the received data in the first database; 
			duplicate the received data, remove the sender identifier from the 			duplicated data, and save the duplicated data without the sender identifier 			to the data cache and retrieval system; and
			transmit the composed feedback message[[
		wherein the first database is implemented with security configuration that 	prevents unauthorized access to the sender identifier, and 
		wherein the data cache and retrieval system[[other 
	feedback messages, and use the search index to deliver portions of the duplicated 	data to end users, and allow the service application to access the stored duplicated 	data without the sender identifier using the index, and the data cache and retrieval 	system is configured to temporarily store portions of the duplicated data and 	provide the portions of the duplicated data, to be transmitted by the service 	application, without the sender identifier, that has been previously accessed 
		wherein the service application is further configured to: 
		transmit the duplicated data without the sender identifier in the data cache 	and retrieval system to the electronic device and other electronic devices 	implemented with the feedback software application, wherein the duplicated data 
	without the sender identifier includes the composed feedback message; and 	allow the electronic device and the other electronic devices to display the 	feedback message and identity of [[a recipient of the feedback message in 	the public feed without showing the sender identifier, such that the identity of the 	user or feedback message sender is unknown to other users of the other electronic 	devices and the recipient, and 
	wherein the user interface further includes an interactive feedback rating scale allowing the user of the electronic device to select a feedback rating for the recipient, and the selected feedback rating is transmitted to the server with the feedback message, sent to the electronic device from the server with the feedback message, and displayed on the public feed with the feedback message.  

2. (Previously presented) The system of claim 1, wherein the user interface includes a list of individuals selectable as a feedback message recipient, and name of the user of the electronic device or feedback message sender appears in the list of individuals selectable as the feedback message recipient.  

3. (Cancelled)  

4. (Currently Amended) The system of claim 1, wherein the execution of the feedback software application causes the server’s microprocessor to authenticate the user of the electronic device or feedback message sender before providing access to the user interface, wherein the 



6. (Currently Amended) The system of claim 1, wherein the execution of the feedback processing software application further allows the microprocessor of the server to transmit the duplicated data without the sender identifier to the electronic device for displaying on the public feed in response to a request sent by the public feed.  

7. (Cancelled)  
8. (Cancelled)  
9. (Cancelled)  

10. (Currently Amended) The system of claim 1, wherein the execution of the feedback processing software application further allows the microprocessor of the server to establish a reporting environment that is configured to access data in the data cache and retrieval system and perform a sentiment analysis on the composed feedback message.  

11. (Currently Amended) The system of claim 10, further comprising a second electronic device including a microprocessor and memory storing an analytics software application, wherein execution of the analytics software application allows the microprocessor 
of the second electronic device to: 
	communicate with the server and the feedback processing software application implemented on the server; and 
	evaluate individuals feedback giving behavior and evaluate those individuals based on respective feedback messages they composed.  

12. (Currently Amended) The system of claim 11, wherein the which users fall under each generated metric using the analysis, and communicating a visual indicator showing the generated metrics and the identified users under the each generated metric.  
wherein the memory of the server further comprises an event moderating software application and execution of the event moderating software application allows the microprocessor of the server to: 
	implement a timer that is configured to: 
		set a first duration using the timer for a person listed on the user interface 	of the feedback software application to perform an activity; 
		set a second duration using the timer for a first group of users to compose 	a feedback message on the feedback software application for the activity 	performed by the person; and 
		set a third duration using the timer for a second group of users that is 	different from the first group to compose an additional feedback message on the 
	feedback software application for the activity performed by the person.  

14. (Currently Amended) The system of claim 13, wherein execution of the event moderating software application further allows the microprocessor of the server to: 
	communicate with a plurality of electronic devices implemented with the feedback software application; and 
	enable and disable functionalities of the freestyle text area and send command in the plurality of electronics devices, wherein the event moderating software enables the functionalities of the freestyle text area and send command so that specific users can compose a specific message in the freestyle text area and select the send command only in the second and third durations.  

15. (Currently Amended) The system of claim 14, wherein the data received by the server includes particular feedback messages and identifiers received from the second and third durations.  

16. (Currently Amended) The system of claim 14, wherein execution of the event moderating software application further allows the microprocessor of the server to access [[the sentiment analysis by the feedback processing software application and communicate the sentiment analysis to the users through visual representations.  


18. (Currently Amended) The system of claim 17, wherein the reporting environment uses the encrypted sender identifier to identify particular feedback messages from the user corresponding to the sender identifier and performs [[the sentiment analysis on the identified particular feedback messages without knowing identity of the user.  

19. (Currently Amended) A method for implementing interactive anonymous feedback comprising: 
	providing a user interface on an electronic device for selecting an individual and entering a feedback message for the individual, wherein the user interface includes a freestyle text area allowing a user of the electronic device to compose [[a]] the feedback message with own words of the user and a send command allowing the user to send the composed feedback message to a computer system over a network, and displaying a public feed comprising other feedback messages given to other recipients, wherein the public feed allows the user to view the other feedback messages and view corresponding identification of the other recipients of the other feedback messages without displaying sender identifiers of the other feedback messages, wherein the public feed displays an interactive vote command allowing the user to select up vote or down vote for the other feedback messages displayed in the public feed; 
	transmitting the composed feedback message and a sender identifier identifying the user who composed the message [[the network via a network connection interface of the electronic device in response to the user selecting the send command;  
	receiving data at a server that includes the composed feedback message and the sender identifier over [[the network via [[the network connection interface of the server; 
	communicating with an employee database of an institution containing employee identity information and obtain a list from the employee database; and

	wherein the service application is configured to: 
		save the received data in the first database; 
		duplicate the received data, remove the sender identifier from the duplicated data, and save the duplicated data without the sender identifier to the data cache and retrieval system; and 
		transmit the composed feedback message[[

	wherein the first database is implemented with security configuration that prevents unauthorized access to the sender identifier, and the security configuration implemented on the first database includes application level and database level restrictions, wherein the application level restrictions limit software applications that can read from and write into the first database and the database level restrictions limit users who can access the first database; 

	wherein the data cache and retrieval system is configured to store the duplicated data without the sender identifier, and wherein the data cache and retrieval system is configured to generate a search index of written feedback in the stored duplicated data, without the sender identifier, and allow the service application to access the stored duplicated data without the sender identifier using the index, and the data cache and retrieval system is configured to temporarily store portions of the duplicated data and provide the portions of the duplicated data, to be transmitted by the service  application, without the sender identifier that has been previously accessed by the service application to send the duplicated data, without the sender identifier, to electronic devices; and 

		wherein the service application is further configured to: 
			transmit the duplicated data without the sender identifier in the data 		cache 	and retrieval system to the electronic device and other electronic 			devices implemented, wherein the duplicated data without the sender 

				allow the electronic device and the other electronic devices 			to display the feedback message and identity of [[a recipient of the 			feedback message in the public feed without showing the sender identifier, 		such that the identity of the user or feedback message sender is unknown 			to other users of the other electronic devices and the recipient; and
	wherein the user interface further includes an interactive feedback rating scale allowing the user of the electronic device to select a feedback rating for the recipient, and the selected feedback rating is transmitted to the server with the feedback message, sent to the electronic device from the server with the feedback message, and displayed on the public feed with the feedback message.  

20. (Currently Amended) A non-transitory computer readable medium storing one or more software applications that causes a computer system to execute a method, the method comprising: 
		providing a user interface on an electronic device for selecting an 	individual and entering a feedback message for the individual, wherein the user 	interface includes a freestyle text area allowing a user of the electronic device to 	compose [[the feedback message with own words of the user, a send 	command allowing the user to send the composed feedback message to [[the computer system over a network, and displays a public feed comprising other 	feedback messages given to other recipients, wherein the public feed allows the 	user to view the other feedback messages and view corresponding  identification 	of the 	other recipients of the other feedback messages without displaying sender 	identifiers of	the other feedback messages, wherein the public feed displays an 	interactive vote command allowing the user to select up vote or down vote for the 	other feedback messages displayed in the public feed;
		transmitting the composed feedback message and a sender identifier 	identifying the user who composed the message to [[the computer system over 
	[[the network via a network connection interface of the electronic device in 	response to the user selecting the send command; 
the sender identifier over [[the network via [[the network connection 	interface of the server; 
		communicating with an employee database of an institution containing 	employee identity information and obtain a list from the employee database; and 
		establishing an application environment including a service application, a 	first database, and a data cache and retrieval system; 
		wherein the service application is configured to: 
			save the received data in the first database; 
			duplicate the received data, remove the sender identifier from the 			duplicated data, and save the duplicated data without the sender identifier 			to the data cache and retrieval system; and 
			transmit the composed feedback message[[

		wherein the first database is implemented with security configuration that prevents unauthorized access to the sender identifier, and the security configuration implemented on the first database includes application level and database level restrictions, wherein the application level restrictions limit software applications that can read from and write into the first database and the database level restrictions limit users who can access the first database; 
		
		wherein the data cache and retrieval system[[other feedback messages 
	
		wherein the service application is further configured to: 
			transmit the duplicated data without the sender identifier in the data 		cache 	and retrieval system to the electronic device and other electronic 			devices implemented, wherein the duplicated data without the sender 			identifier includes the composed feedback message; and 
			allow the electronic device and the other electronic devices to 			display the feedback message and identity of [[a recipient of the 			feedback message in the public feed without showing the sender identifier, 		such that the identity of the user or feedback message sender is unknown 			to other users of the other electronic devices and the recipient; and 
	wherein the user interface further includes an interactive feedback rating scale allowing the user of the electronic device to select a feedback rating for the recipient, and the selected feedback rating is transmitted to the server with the feedback message, sent to the electronic device from the server with the feedback message, and displayed on the public feed with the feedback message.  

21. (Previously presented) The method of claim 19, wherein the user interface includes a list of individuals selectable as a feedback message recipient, and name of the user of the electronic device or feedback message sender appears in the list of individuals selectable as the feedback message recipient.  

22. (Previously Presented) The method of claim 19, wherein the server further includes a microprocessor and memory storing a feedback processing software application.  

23. (Currently Amended) The method of claim 22, wherein execution of the feedback processing software application allows the microprocessor of the server to establish a reporting environment that is configured to access data in the data cache and retrieval system and perform a sentiment analysis on the composed feedback message.  

24. (Currently Amended) The method of claim 23, further providing a second electronic device including a microprocessor and memory storing an analytics software application, wherein execution of the analytics software application allows the microprocessor of the second electronic device to: 
	communicate with the server and the feedback processing software application implemented on the server; and 
	evaluate individuals feedback giving behavior and evaluate those individuals based on respective feedback messages they composed.  

25. (Currently Amended) The method of claim 24, wherein the memory further comprises an event moderating software application and execution of the event moderating software application allows the microprocessor of the server to: 
	implement a timer that is configured to: 
		set a first duration using the timer for a person listed on the user interface 	of the feedback software application to perform an activity; 
		set a second duration using the timer for a first group of users to compose 
	a feedback message on the feedback software application for the activity 	performed by the person; and
		set a third duration using the timer for a second group of users that is 	different from the first group to compose an additional feedback message on the 	feedback software application for the activity performed by the person.  

26. (Previously Presented) The non-transitory computer readable medium of claim 20, wherein the user interface includes a list of individuals selectable as a feedback message recipient, and name of the user of the electronic device or feedback message sender appears in the list of individuals selectable as the feedback message recipient.  

27. (Previously Presented) The non-transitory computer readable medium of claim 20, wherein the server further includes a microprocessor and memory storing a feedback processing software application. 
 
sentiment analysis on the composed feedback message.  

29. (Currently Amended) The non-transitory computer readable medium of claim 28, wherein the method further comprises providing a second electronic device including a microprocessor and memory storing an analytics software application, wherein execution of the analytics software application allows the microprocessor of the second electronic device to: 
	communicate with the server and the feedback processing software application implemented on the server; and 
	evaluate individuals feedback giving behavior and evaluate those individuals based on respective feedback messages they composed.  

30. (Currently Amended) The non-transitory computer readable medium of claim 29, wherein the memory further comprises an event moderating software application and execution of the event moderating software application allows the microprocessor of the server to: 	
	implement a timer that is configured to: 
		set a first duration using the timer for a person listed on the user interface of the feedback software application to perform an activity; 
		set a second duration using the timer for a first group of users to compose a feedback message on the feedback software application for the activity performed by the person; and 
		set a third duration using the timer for a second group of users that is different from the first group to compose an additional feedback message on the feedback software application for the activity performed by the person.



Reasons for allowance
- I. Reasons for Subject Matter Eligibility -
     Final Act 02/08/2021 p.2 last ¶ to p.6 found the claims patent eligible with the Examiner similarly reincorporating such findings to find Claims 1, 2, 4, 6, 10-30 patent eligible. 
 Claims 1, 19, 20 are independent each reciting a combination of additional elements that provide technological improvement [MPEP 2105.05(a)] in data security by  anonymizing, preponderantly claimed as: “view corresponding identification of the other recipients of the feedback messages” “without displaying sender identifiers of the other feedback messages”, “save the duplicated data without the sender identifier to the data cache & retrieval system”, “store” “duplicated data without the sender identifier”, “wherein the data cache and retrieval system is configured to generate a search index of written feedback in the stored duplicated data, without the sender identifier”, “allow the service application to access the stored duplicated data without the sender identifier in the second database using the index provide to be transmitted by the service application portions of the duplicated data, 387377-4000 without the sender identifier, that has been previously accessed from the second database by the service application to send the duplicated data, without the sender identifier, to electronic devices”; “transmit the duplicated data without the sender identifier in the data cache and retrieval system to the electronic device and other electronic devices implemented with the feedback software application, the duplicated data without the sender identifier includes the composed feedback message”].
	Such technological improvement when considered in light of MPEP 2106.04(d) integrates any alleged abstract idea into a practical application. Step 2A prong two. Alternatively, the arrangement of the above additional elements could be construed under MEP 2106.05(e) as meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. Specifically, the claims require the combination of the following six additional elements which clearly do not represent “Mental Processes” or “Certain Methods of Organizing Human Activities” as listed by MPEP 2106.04(a). Instead per Step 2A prong two, they integrate the abstract idea into a practical application as indicated by MPEP 2106.05(e) as cited by MPEP 2106.04(d). Specifically Claims 1, 19, 20 recite the combination of: “microprocessor to: provide a user interface on the electronic device”, “wherein the user interface includes a freestyle text area allowing a user of the electronic device to compose a feedback message with own words of the user”, followed by
  	I. “wherein the service application is configured to:”
       - “duplicate the received data, remove the sender identifier from the duplicated data, and save the duplicated data without the sender identifier to the data cache & retrieval system”; 
       - “and transmit the composed feedback message from the data cache & retrieval system to the electronic device”; 

	II. “wherein the first database” “includes application level and database level restrictions” “and” “is implemented with security configuration that prevents unauthorized access to the sender identifier, and the security configuration implemented on the first database includes application level and database level restrictions, wherein the application level restrictions limit software applications that can read from and write into the first database and the database level restrictions limit users who can access the first database”; 
	
	III. “wherein the data cache and retrieval system is configured to store the duplicated data without the sender identifier, and wherein the data cache and retrieval system is configured to generate a search index of written feedback in 	the stored duplicated data, without the sender identifier, comprising the other feedback messages, and use the search index to deliver portions of the duplicated data to end users, and allow the service application to access the stored duplicated data without the sender identifier using the index, and the data cache and retrieval system is configured to temporarily store portions of the duplicated data and provide the portions of the duplicated data, to be transmitted by the service application, without the sender identifier, that has been previously accessed by the service application to send the duplicated data, without the sender identifier, to electronic devices”; 
	
	iv. “wherein the service application is further configured to: transmit the duplicated data without the sender identifier in the data cache 	and retrieval system to the electronic device and other electronic devices 	implemented with the feedback software application, wherein the duplicated data without the sender identifier includes the composed feedback message; and allow the electronic device and the other electronic devices to display the 	feedback message and identity of a recipient of the feedback message in the public feed without showing the sender identifier, such that the identity of the user or feedback message sender is unknown to other users of the other electronic devices and the recipient”, “and” 
	
	v. “wherein the user interface further includes an interactive feedback rating scale allowing the user of the electronic device to select a feedback rating for the recipient, and the selected feedback rating is transmitted to the server with the feedback message, sent to the electronic device from the server with the feedback message, and displayed on the public feed with the feedback message.  ”.
Claims 2, 4, 6, 10-18 are eligible by dependency to eligible parent Claim 1.
Claims 21-25 are eligible by dependency to parent eligible Claim 19. 
Claims 26-30 are eligible by dependency to eligible Claim 20. 
-
Reasons for allowance
- II. Reasons for Overcoming the Prior Art -
   Examiner provides the following rationales for the Claims 1,19,20 overcoming the prior art.
   Examiner reincorporates herein all findings & rationales at Final Act 02/08/2021 p.5-p.6.   
    Specifically, Remarks 11/12/2020 p.19 ¶3 to p.20 ¶4 argued that the prior art does not teach all the features of independent Claim 1 and the similar independent Claims 19, 20.
Examiner fully considered Applicant’s prior art argument(s) and found them persuasive.  
	Specifically, Examiner clarifies that neither Stern et al, US 20080235336 A1, nor 
Huang et al, US 20130311588 A1, nor any other prior art on record teaches either alone or together with adequate rationales, the following combination: “a user interface includes a freestyle text area allowing a user of the electronic device to compose a feedback message with own words of the user”
         “wherein the public feed displays an interactive vote command allowing the user to select up vote or down vote for the other feedback messages display in the public feed”
	“microprocessor to: 287377-4000 receive data that includes the composed feedback message and the sender identifier over the network via the network connection interface of the server; communicate with an employee database of an institution containing employee identity information and obtain the list from the employee database; and establish an application environment including a service application, a first database, and a data cache and retrieval system”;	
	“wherein the service application is configured to:”
save the received data in the first database”;
		- “duplicate the received data, remove the sender identifier from the duplicated data, and save the duplicated data without the sender identifier to the data cache & retrieval system”; “and” 
		- “transmit the composed feedback message from the data cache & retrieval system to the electronic device”; 
	“wherein the first database” “includes application level and database level restrictions” “and” “is implemented with security configuration that prevents unauthorized access to the sender identifier, and the security configuration implemented on the first database includes application level and database level restrictions, wherein the application level restrictions limit software applications that can read from and write into the first database and the database level restrictions limit users who can access the first database”; 
	“wherein the data cache and retrieval system is configured to store the duplicated data without the sender identifier, and wherein the data cache and retrieval system is configured to generate a search index of written feedback in 	the stored duplicated data, without the sender identifier, comprising the other feedback messages, and use the search index to deliver portions of the duplicated data to end users, and allow the service application to access the stored duplicated data without the sender identifier using the index, and the data cache and retrieval system is configured to temporarily store portions of the duplicated data and provide the portions of the duplicated data, to be transmitted by the service application, without the sender identifier, that has been previously accessed by the service application to send the duplicated data, without the sender identifier, to electronic devices”; “and” 
	
	“wherein the service application is further configured to”: 
		- “transmit the duplicated data without the sender identifier in the data cache and retrieval system to the electronic device and other electronic devices implemented with the feedback software application, wherein the duplicated data without the sender identifier includes the composed feedback message and”;
 		- “allow the electronic device and the other electronic devices to display the feedback message and identity of a recipient of the feedback message in the public feed without showing the sender identifier, such that the identity of the user or feedback message sender is unknown to other users of the other electronic devices and the recipient”, “and” 
	“wherein the user interface further includes an interactive feedback rating scale allowing the user of the electronic device to a select a feedback rating for the recipient, and the selected feedback rating is transmitted to the server with the feedback message, sent to the electronic device from the server with the feedback message, and displayed on the public feed with the feedback message”.
--------------------------------------------------------------------------------------------------------------------
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* Aniket et al, Pairing based onion routing with improved forward secrecy, ACM Transactions on Information and System Security TISSEC, 13 4, 1-32, Dec 2010, teaching some elements of anonymous communications with hidden identifier 
	* US 20180189810 A1 reciting at 
	- ¶ [0029] 2nd sentence: All personally identifiable information (PII) including the MAC address or GUID may be encrypted by using a public key that is provided by the vendor to ensure that the customer data is secure
	- ¶ [0031] If the user indicates that the user was able to locate all of the retail items that the user was looking for while shopping at the retail venue, the mobile data processing module 132 may store the answer in data repository 125, and conclude that the user did not have a negative experience and/or was not dissatisfied. If the user indicates, by responding to the query prompted by the mobile device 110, that the user was unable to locate at least one retail item that the user was looking for at the retail venue, the mobile data processing module 132 may store the answer in data repository 125, and may conclude that the user is dissatisfied. In other words, the mobile data processing module 132 may determine that a feedback response from indicates a user dissatisfaction because the user could not locate at least one retail item while present in the retail venue. Embodiments of the user dissatisfaction may be a negative reaction or indication of a less than positive experience at the retail venue of the user because the user could not locate the at least one retail item while present in the retail venue.

	
	* US 20180359293 A1 
	Fig.3B with emphasis on Rick thumbs up on the feedback message 
	- ¶ [0061] Rick may have requested to start the side chat conversation 312 because he wants to discuss some details or items in private.  Perhaps he is unaware of the issues introduced by Tim in the group chat conversation 308 of FIG. 3A (e.g., Tim may be the team leader or a supervisor) and he should be aware of the issues.  Consequently, Rick may want to contact co-workers he knows well and/or with which he is more comfortable, asking in the first listed communication of the side chat conversation 312 "Do either of you know what  issues we're currently experiencing? Did I miss a meeting?".  As shown, Jim and Becky each respond with a communication--Jim stating that "They relate to packaging associated with shipments" and then Jim asks Rick "Did you see this email?".  Attached to Jim's communication is an email 314 that explains the  issues being experienced.  In response to Becky's communication, Rick submits another communication in which an expression (e.g., a thumbs-up) is shared.  Thus, as illustrated in FIG. 3B, different types of information and/or activity can be shared via communications submitted to the side chat conversation 312 (e.g. messages/comments, files such as an email, expressions, etc.).
	
	* US 20120096074 A1 reciting at 
	- ¶ [0045] 2nd sentence: For example, the worker ("Glenn Gaston") has given his functional satisfaction a two-thumb's up score, which is translated to be a 5 on a five-point scale.
	
	* US 20170053299 A1 reciting at
	-  mid-¶ [0128]: Pattern matching, clustering algorithms, machine learning, or other forms of analysis may be applied to identify patterns or relationships of potential interest; such information may be stored for faster retrieval in caches or specialized data stores and made accessible to survey makers via data visualization tools.  In addition, this data 
	
	* US 20180007405 A1 reciting at 
	- ¶ [0072] 3rd sentence: the controller engine 402 may cache or buffer received streaming content (e.g., unmarked content item 114) in the datastore 422, read cached or buffered content from the datastore 422, update cached or buffered content in the datastore 422, delete cached or buffered content in the datastore 422, and so forth. ¶ [0074] 2nd- 3rd sentences: For example, consumer profiles may be stored in the datastore 422.  In some embodiments, consumer profiles may store computer hardware attributes, demographic attributes, geographic attributes, psychographic attributes, and the like.
	
	* US 20190366557 A1 reciting at 
	- ¶ [0079] 3rd and 4th sentences:  At block 1002, the processor receives sensor data (if a real social robot) or modeled environmental data (if a virtual social robot) via a data stream or file, and records the received data in a cache memory 1004.  At 1006, the processor analyzes data from the cache and detects one or more user events, using any suitable event detection method as known in the robotic arts. 

	* US 20160321408 A1 reciting at 
	- ¶ [0073] The survey transmitted to a rater may further comprise fields for free-style comments about a ratee.  These fields may be titled accordingly, such as behavior the rater would like the ratee to start doing, to stop doing, 
and/or to keep doing.
	
	* US 20150095083 A1 at 
	- ¶ [0020]: In a further embodiment, a user may be able to add freestyle typed notes regarding the user's impression or thoughts about a particular residency or fellowship training program under consideration.
	
OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624A
	September 11th, 2021